Citation Nr: 0426709	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  04-16 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from February 1942 to October 1945 and who 
died in December 2003, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
case, the appellant essentially contends that the veteran's 
death due to portal hypertension was related to service.  In 
this regard, it is asserted that during service the veteran 
developed yellow jaundice, a fact demonstrated by the 
evidence of record and conceded by the RO, and then developed 
liver disease that caused the portal hypertension that led to 
the veteran's death.  

In this regard, while private medical records pertaining to 
hospitalizations of the veteran between March and May 2003 do 
not appear to diagnose any liver disease, they do show 
abnormalities associated with liver function.  For example, 
when the veteran was hospitalized in early March 2003, liver 
function tests were elevated and a computerized tomography 
scan performed that same month disclosed a mottled 
hypodensity in the central portion of the liver that could be 
related to a perfusion defect, but it was noted that an 
infectious process or tumor could not be excluded.  
Nevertheless, another medical record notes that there was no 
known past history of liver disease.  Two statements from 
Glen A. Bordak, M.D., both dated the same date in August 
2003, but received on different dates, postulate that the 
yellow jaundice the veteran had during service led to the 
development of his portal hypertension.  In the first 
statement received from Dr. Bordak, he states that it was 
"possible" that such a relationship existed, but in the later 
statement states that it is "more likely than not" that such 
a relationship existed.  VA physicians, on the other hand, 
have offered an opinion that the veteran's portal 
hypertension was due to presumed pancreatic cancer, based in 
part, on an ultrasound performed in April 2003 that 
identified an irregular mass in the pancreatic head.

Under the facts and circumstances of this case, the Board is 
of the opinion that an attempt should be made to obtain 
medical records prior to March 2003 in order to ascertain 
whether the veteran had any documented liver disease.  In 
this regard, a June 2003 statement from the veteran's 
daughter indicated that the veteran's primary care physician 
was Dr. Steve Mattson located in Minot, North Dakota.  
Records from that physician are not associated with the 
claims file.  Therefore, the Board believes that the 
appellant should be requested to furnish an authorization for 
release of medical records from that physician, as well as 
any other physician who might have pertinent treatment 
records pertaining to the veteran.

The Board also observes that the record does not reflect that 
the appellant was provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  While the 
Board acknowledges that the provisions of the VCAA were 
included in the Statement of the Case provided to the 
appellant in this case, the United States Court of Appeals 
for Veterans Claims has strictly construed the VA's 
obligation to provide the appropriate VCAA content-complying 
notice to the appellant.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Notice consistent with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio must inform 
the appellant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that the 
VA will seek to provide, and (3) that the claimant is 
expected to provide.  Furthermore, as indicated in 38 C.F.R. 
§ 3.159(b), in what can be considered a fourth element of the 
requisite notice, the VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1); see also 
38 U.S.C.A. § 5103A(g).  As such, this procedural defect must 
be addressed prior to final appellate review.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the appellant when further action on her part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the appellant 
notice of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.

2.  The RO should request the appellant 
to complete and return an authorization 
for release of medical records for 
records pertaining to Dr. Steve Mattson 
in Minot, North Dakota, as well as any 
other physician who may have pertinent 
records of treatment provided to the 
veteran.  The RO should obtain and 
associate medical records identified by 
the appellant.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




